Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 17 are allowable, because prior art does not teach:
(Claim 1) a first base layer of a second conductivity type, extending into the drift region, and having a second doping concentration;
one or more source regions of the first conductivity type operatively connected to the emitter electrode, with a third doping concentration greater than the first doping concentration, and disposed at the surface of the drift region, surrounded by the first base layer;
a second base layer of the second conductivity type located within the first base layer and extending towards the second surface below the source region, having a fourth doping concentration greater than the second doping concentration, and having at least a region/point operatively connected to the emitter electrode via a contact opening;
wherein at least one second trench gate electrode abuts on a source region and extends deeper into the drift layer than the first base layer, and a vertical channel is formable between the emitter electrode, the source region, the first base layer and the drift layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Remarks
The examiner has reviewed prior art. Zhang et al. (US 2018/0261666) in figs. 1 – 3 and 5 – 8 lack wherein at least one second trench gate electrode abuts on a source region. Zhang et al. in fig. 4 lack one or more source regions of the first conductivity type operatively connected to the emitter electrode, and surrounded by the first base layer; and a vertical channel is formable between the emitter electrode, the source region, the first base layer and the drift layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 19, 2022